ANGLO CALIFORNIA TRUST CO., A CORPORATION, AS TRUSTEE UNDER THE LAST WILL AND TESTAMENT OF WALTER A. MCCREERY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Anglo Cal. Trust Co. v. CommissionerDocket No. 19247.United States Board of Tax Appeals18 B.T.A. 468; 1929 BTA LEXIS 2033; December 11, 1929, Promulgated *2033 John C. Altman, Esq., for the petitioner.  R. W. Wilson, Esq., for the respondent.  STERNHAGEN *468  OPINION.  STERNHAGEN: The petitioner's decedent in 1920 paid a California inheritance tax of $14,237.80 in respect of a bequest from his mother of a life estate in certain corporate stock.  The amount was not paid by or for his mother's estate and no deduction therefor was claimed by his estate.  Petitioner's decedent made no deduction thereof on his income-tax return for 1920.  Claim for refund has since been made, founded upon the deduction of such payment.  The Commissioner refuses to allow the deduction and has determined a deficiency of $626.54.  By virtue of the Revenue Act of 1928, section 703, the deduction is allowable.  Petitioner is entitled to have the income tax for 1920 recomputed by the allowance as a deduction of $14,237.80 and the resulting deficiency or overpayment determined accordingly.  Judgment will be entered under Rule 50.